The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application with a preliminary amendment filed 09/13/2021, the preliminary amendment has been entered and the applicant has been examined.  Claims 21-40 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 31-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 11,144,736.
Regarding instant claim 21, claim 1 of the ‘736 Patent includes operations of controlling…, activating…, receiving…, transmitting…, receiving…, controlling…, activating…a second receiver of instant claim 21.  Claim 1 of the ‘736 includes additional limitations of “in response to the mechanism engaging” and “account information.”  
Therefore, claim 1 of the ‘736 Patent is broader that instant claim 21.   Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").    Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omitted the additional elements, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
The other claims correspond as listed in the table following the ODP rejections.

Claims 27-30 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 11,144,736 in view of Flood (US 2010/0116881).
Flood discloses mobile computing device (handheld device) with display, camera and GPS locator to read tags and capture (photograph) scene to store and report documentation regarding  violations /citations in para 0078, 0087, 0090, 0092, 0096.
Regarding claims 27-30 and 34-35, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the claims of the ‘736 Patent, mobile computing device (handheld device) with display, camera and GPS locator as read tags and capture (photograph) scene in view of Flood disclosing such components to store and report documentation regarding  violations /citations
The claims correspond as listed in the table below.

Claims 21-31, 33-36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,635,864 in view of Flood (US 2010/0116881).
Regarding instant claim 21, claims 2-3 of the ‘864 patent includes operations of first receiver and second receiver receiving (reading) RFID at first position and second position, trigger mechanism to activate each of the first and second receivers by height/position, transmitting (sending) ID to external database, receiving condition signal from the external database and controlling mechanism on the vehicle in response to the condition signal.  Claims 2-3 of the ‘864 patent include engaging, but do not expressly recite emptying.
Regarding instant claim 21, Flood discloses method (method in title, abstract) comprising: receiving, by a first computing device, from a receiver on a waste hauling vehicle, a signal comprising a waste receptacle identifier for a waste receptacle being engaged at a first position by a mechanism mounted on a waste hauling vehicle (on-board computer 216 receiving receptacle identifier information from receiver 208a when the receptacle 100 is engaged at a first position by the transfer mechanism/arms in figs 1-16, and pars
0052-0055, 0063, 0066),
receiving by the receiver the identifier from a tag, wherein tag that contains the waste receptacle identifier (receiver 208a receives identifier from transmitter 102 on receptacle, the transmitter 102 is a tag carrying receptacle identifier in figs 1-16, para 0044, 0052-0055, 0063-0066);
transmitting, by the first computing device, to a second computing device, the waste receptacle identifier (computer 216 sends the identifier to server302/computer 304 at external site 300 in figs 10-16, para 0063-0074);
to facilitate the second computing device (302/304)
checking the waste receptacle identifier against account information derived from a database accessed by the second computing device to determine whether the account information indicates that the waste receptacle having the waste receptacle identifier should be emptied into the waste hauling vehicle (identity of the receptacle 100 is checked/compared against an account database 306 to verify that the receptacle 100 should be emptied in par 0067-0074) and
generating, based on the determination, a condition signal indicating a pass condition signal or a fail condition signal (signal generated indicating the account status associated with the receptacle identifier, status being pass condition or fail condition, in figs 10-16, par 0067-0069);
receiving, by the first computing device, from the second computing device, the condition signal (on board computer receives condition signal from external site in figs 10-16, para 0067-0074); and
controlling, by the first computing device, movement of the mechanism mounted on the waste hauling vehicle in response to the condition signal (on board computer controls mechanism to automatically empty or prevent emptying of container in response to pass or fail condition signal figs 10-16, para 0067-0074).
Flood discloses the transmitter 102 on the receptacle may be an RFID tag activated by a reader (par 0044-0046, 0077, 0079-0083, 0094). Flood discloses a portable/handheld reader (par 0019, 0043, 0075, 0078, 0087-0091, 0095) and also refers a reader mounted on a vehicle (para 0098).   The vehicles are outfitted with first and second receivers (2008a,b) in para 0051.  Importantly, the first and second receivers are located at first and second location/ position and the first position is where the receptacle is engaged for transfer and the second position is where the receptacle is emptied for tracking the receptacle 100 as it is transferred from position-to-position relative to the vehicle (para 0052).
Regarding instant claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in claims 2 or 3 of the ‘864 patent the method of instant claim 1 in view of the operation of claims 2 and/or 3 in the ‘864 patent and to include engaging and emptying for the first and second positions in view for Flood disclosing such for tracking the receptacle as it is transferred from position-to-position. Waste removal obviously includes engaging, contacting, gripping or grasping and lifting and emptying, unloading or dumping of receptacles in order to remove the waste.
Regarding claim 24, remote server would have been obvious in view of Flood disclosing, wherein the first computing device is on-board the waste hauling vehicle (on board computer 216 in on board the vehicle in fig 16, para 0063-0074), and
wherein the second computing device is a server computing device remote from the waste hauling vehicle (external site 300 is remote/central location with server 302 and/or computer 304 in fig 16, para 0063-0074).
Regarding claim 26, confirmation would have been obvious in view of Flood disclosing, wherein the receiver is a first receiver (first receiver 208a in figs 1-16, para 0051-0074), the method further comprising:
receiving, by the first computing device, from a second receiver on the waste hauling vehicle and proximate to the second position to which the mechanism is capable of moving, a confirmation signal indicating that the waste receptacle has been emptied (second receiver 208b at empty location 206 sends signal indicating emptying/unloading event to computer 216 in figs 1-16, para 0051-0074),
wherein the second receiver is configured to detect that the waste receptacle is at the second position and responsively transmit the confirmation signal to the first computing device (second receiver 208b sends signal indicating emptying/unloading event to computer 216 in figs 1-16, par 0068-0074); and
in response to receiving the confirmation signal, transmitting, by the first computing device, to the second computing device, the confirmation signal (computer 216 sends signal indicating emptying/unloading event to second computer 302/304 at external site 300 in figs 1-16, par 0068-0074).
Flood discloses mobile computing device (handheld device) with display, camera and GPS locator to read tags and capture (photograph) scene to store and report documentation regarding  violations /citations in para 0078, 0087, 0090, 0092, 0096.
Regarding claims 27-30 and 34-35, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the claims of the ‘864 Patent, mobile computing device (handheld device) with display, camera and GPS locator as read tags and capture (photograph) scene in view of Flood disclosing such components to store and report documentation regarding  violations /citations
The claims correspond as listed in the table below.
Claims 32 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,635,864 in view of Flood (US 2010/0116881) as applied above and further in view of Crawford (US 5119894) and/or Mezey (US 5230393).
The combination applied above does not expressly disclose a trigger mechanism are proximity sensors.
Crawford discloses an analogous art waste collection system with proximity switch 44 to automatically activate reader 48/49 to read tag 16 on container 10 in figs 2-9, col 4 line 6-col 7 line 66.  The sensing also involves weighing the container (col 7 lines 50-66).
Mezey discloses an analogous art waste collection system with proximity sensor (S1,S2) to automatically trigger weight readings at particular height (figs 1, 7, col 4 lines 3-17, col 8 lines 6-25, col 9 line 60-col 10 line 9, col 10 line 60-col 11 line 15).  A reader (scanner 30) is enabled (col 9 line 15) to read ID tag (transponder) 28 on container 25 in (figs 1, 7, col 4 lines 3-17, col 8 lines 26-62 col 9 lines 3-59, col 10 line 60-col 11 line 15).  The reader (scanner) is triggered (enabled) on initiation and the associated weight reader is triggered by the proximity sensors.
Regarding claims 32 and 37, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the one or more trigger mechanism are proximity sensors in view of Flood disclosing receivers 208a and 208b receiving tag ID at particular height/region (figs 1-16, para 0051-0074) and Crawford disclosing proximity sensor triggering tag reader for automatic operation and/or Mezey disclosing triggering (enabling) tag reader and proximity senor as an obvious manner to trigger readings for automatic operation.
Regarding claim 38-39, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the trigger mechanism comprises one or more of: a proximity switch, a photo sensor, a laser, or a mechanical switch triggered by engagement of the mechanism or the waste receptacle with the mechanical switch in view of Crawford and/or Mezey disclosing proximity sensors / switches for automatic operation.
The claims correspond as listed in the table below.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,251,388 in view of Flood (US 2010/0116881).
Regarding instant claim 21, claim 1 of the ‘388 patent includes operations of first receiver and second receiver receiving (reading) RFID at first position and second position, transmitting (sending) ID to external database, receiving condition signal from the external database and controlling mechanism on the vehicle in response to the condition signal.  Claim 1 of the ‘388 patent does not expressly recite engaging and emptying, but claims 7 and 14 include contact.  Claim 1 of the ‘388 patent does not expressly state trigger, but trigger (activation means) is included in claims 5 and 12.
Regarding instant claim 21, Flood discloses method (method in title, abstract) comprising: receiving, by a first computing device, from a receiver on a waste hauling vehicle, a signal comprising a waste receptacle identifier for a waste receptacle being engaged at a first position by a mechanism mounted on a waste hauling vehicle (on-board computer 216 receiving receptacle identifier information from receiver 208a when the receptacle 100 is engaged at a first position by the transfer mechanism/arms in figs 1-16, and pars 0052-0055, 0063, 0066),
receiving by the receiver the identifier from a tag, wherein tag that contains the waste receptacle identifier (receiver 208a receives identifier from transmitter 102 on receptacle, the transmitter 102 is a tag carrying receptacle identifier in figs 1-16, para 0044, 0052-0055, 0063-0066);
transmitting, by the first computing device, to a second computing device, the waste receptacle identifier (computer 216 sends the identifier to server302/computer 304 at external site 300 in figs 10-16, para 0063-0074);
to facilitate the second computing device (302/304)
checking the waste receptacle identifier against account information derived from a database accessed by the second computing device to determine whether the account information indicates that the waste receptacle having the waste receptacle identifier should be emptied into the waste hauling vehicle (identity of the receptacle 100 is checked/compared against an account database 306 to verify that the receptacle 100 should be emptied in par 0067-0074) and
generating, based on the determination, a condition signal indicating a pass condition signal or a fail condition signal (signal generated indicating the account status associated with the receptacle identifier, status being pass condition or fail condition, in figs 10-16, par 0067-0069);
receiving, by the first computing device, from the second computing device, the condition signal (on board computer receives condition signal from external site in figs 10-16, para 0067-0074); and
controlling, by the first computing device, movement of the mechanism mounted on the waste hauling vehicle in response to the condition signal (on board computer controls mechanism to automatically empty or prevent emptying of container in response to pass or fail condition signal figs 10-16, para 0067-0074).
Flood discloses the transmitter 102 on the receptacle may be an RFID tag activated by a reader (par 0044-0046, 0077, 0079-0083, 0094). Flood discloses a portable/handheld reader (par 0019, 0043, 0075, 0078, 0087-0091, 0095) and also refers a reader mounted on a vehicle (para 0098).   The vehicles are outfitted with first and second receivers (2008a,b) in para 0051.  Importantly, the first and second receivers are located at first and second location/ position and the first position is where the receptacle is engaged for transfer and the second position is where the receptacle is emptied for tracking the receptacle 100 as it is transferred from position-to-position relative to the vehicle (para 0052).
Regarding instant claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in claim 5 of the ‘388 patent the method of instant claim 21 in view of the operation of claim 5 in the ‘388 patent including engaging and emptying for the first and second positions in view for Flood disclosing such for tracking the receptacle as it is transferred from position-to-position. Waste removal obviously includes engaging, contacting, gripping or grasping and lifting and emptying, unloading or dumping of receptacles in order to remove the waste.
Regarding claim 24, remote server would have been obvious in view of claims 10-11 of the ‘388 Patent including external database and in view of Flood disclosing, wherein the first computing device is on-board the waste hauling vehicle (on board computer 216 in on board the vehicle in fig 16, para 0063-0074), and
wherein the second computing device is a server computing device remote from the waste hauling vehicle (external site 300 is remote/central location with server 302 and/or computer 304 in fig 16, para 0063-0074).
Flood discloses mobile computing device (handheld device) with display, camera and GPS locator to read tags and capture (photograph) scene to store and report documentation regarding  violations /citations in para 0078, 0087, 0090, 0092, 0096.
Regarding claim 25, RFID tag would have been obvious in view of Flood disclosing the transmitter 102 on the receptacle may be an RFID tag activated by a reader (par 0044-0046, 0077, 0079-0083, 0094).  
Regarding claim 26, confirmation would have been obvious in view of Flood disclosing, wherein the receiver is a first receiver (first receiver 208a in figs 1-16, para 0051-0074), the method further comprising:
receiving, by the first computing device, from a second receiver on the waste hauling vehicle and proximate to the second position to which the mechanism is capable of moving, a confirmation signal indicating that the waste receptacle has been emptied (second receiver 208b at empty location 206 sends signal indicating emptying/unloading event to computer 216 in figs 1-16, para 0051-0074),
wherein the second receiver is configured to detect that the waste receptacle is at the second position and responsively transmit the confirmation signal to the first computing device (second receiver 208b sends signal indicating emptying/unloading event to computer 216 in figs 1-16, par 0068-0074); and
in response to receiving the confirmation signal, transmitting, by the first computing device, to the second computing device, the confirmation signal (computer 216 sends signal indicating emptying/unloading event to second computer 302/304 at external site 300 in figs 1-16, par 0068-0074).
Regarding claims 27-30 and 34-35, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the claims of the ‘388 Patent, mobile computing device (handheld device) with display, camera and GPS locator as read tags and capture (photograph) scene in view of Flood disclosing such components to store and report documentation regarding  violations /citations
Regarding claim 40, mechanical arm would have been obvious in view of Flood disclosing mechanical arm as obvious mechanism for transferring (fig 1-4, par 0052-0053).
The claims correspond as listed in the table below.
The claims correspond as follows:
17473166	11144736	10635864	9251388
21		1		2/3+Flood	5
22		2		1		1
23		3		1		1		
24		4		Flood		Flood
25		5		1-3		Flood
26		6		Flood		Flood
27		Flood		Flood		Flood
28		Flood		Flood		Flood
29		Flood		Flood		Flood
30		Flood		Flood		Flood
31		7		2-3 		5		
32		8		Cra/Mez	6
33		9		2-3		12
34		Flood		Flood		Flood
35		Flood		Flood		Flood
36		10		2-3		12
37		13		Cra/Mez	13
38		18		Cra/Mez	13
39		19		Cra/Mez	13
40		15		1-3		Flood

Allowable Subject Matter
Claims 21-40 are rejected under obvious double patenting, but would be allowable if a proper terminal disclaimer was filed to overcome the ODP rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/7/2022							/EDWIN C HOLLOWAY III/ (571) 272-3058					   Primary Examiner, Art Unit 2683